Citation Nr: 0021503	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  94-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for bladder 
dysfunction.

3.  Entitlement to an increased evaluation for status 
postoperative left extensor fascia lata release with 
trochanteric bursectomy, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for 36 days from July 3, to 
August 8, 1986.  

In December 1993, the Department of Veterans Affairs (VA) Los 
Angeles, California, Regional Office (RO) denied the 
veteran's claims of entitlement to service connection for a 
neurological hand condition and bladder dysfunction; an 
increased evaluation for postoperative residuals of a left 
tensor fascia lata release with trochanteric bursectomy; and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for 
post-traumatic stress disorder (PTSD) and a back disorder.  
He appealed to the Board of Veterans' Appeals (Board).  In 
May 1996, the Board denied service connection for 
neurological hand condition, a bladder dysfunction, and 
determined that new and material evidence had not been 
submitted to reopen the claims of service connection for PTSD 
and a back disorder.  The Board remanded the claim for an 
increased evaluation for status postoperative left tensor 
fascia lata release with trochanteric bursectomy for further 
evidentiary development.  Thereafter, he filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) for the issues not remanded.  

In August 1998, the Court denied the reopening of the 
veteran's PTSD claim and found the neurologic hand disorder 
claim not well grounded.  The Court vacated the portion of 
the Board's May 1996 decision on the back disorder claim and 
remanded it for compliance with directives that were 
specified by the Court.  Further, the decision concerning the 
bladder dysfunction claim was vacated and remanded for 
consideration by the Board pending the outcome of the back 
disorder claim.  He then appealed to the United States Court 
of Appeals for the Federal Circuit (Court of Appeals) from 
the Court decision affirming the Board decision that new and 
material evidence had not been presented to reopen the 
previously denied claim for PTSD.  

In December 1998, the Board informed the veteran that since 
an appeal was pending in the instant case, the Board did not 
have jurisdiction to consider his case until both the Court 
and the Court of Appeals had issued mandates in his case.  

When an appellant files a timely appeal 
to the United States Court of Appeals for 
the Federal Circuit from a (United States 
Court of Appeals for Veterans Claims) 
decision to affirm or to reverse or 
vacate in whole or in part and remand a 
Board decision, the Board's disposition 
of all aspects of the matter must await 
issuance of the mandate of the Court 
concluding the appeal.  VAOPGCPREC 20-94.  

In February 2000, the Court of Appeals  affirmed the Court's 
decision that new and material evidence had not been 
presented to reopen the previously denied claim for PTSD.  In 
May 2000, a mandate was issued by the Court which allowed the 
Board to proceed with the veteran's appeal of the other 
issues.  


REMAND

The veteran asserts, that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder.  The veteran stated that he sustained a 
traumatic injury to his lower back when he fell in a trench 
with five other servicemen falling on top of him.  He stated 
that as a result of this trauma to the back, his back was 
bruised and a lipoma grew on his spine causing neurological 
problems.  In a Travel Board hearing in August 1995, he 
testified that he was told by doctors that his back condition 
was related to trauma in service.  In Graves v. Brown, 8 Vet. 
App. 522 (1996), the Court held that the same standard that 
applied in Robinette v. Brown, 8 Vet. App. 69 (1995), 
requiring the RO to inform the veteran of what is needed to 
complete his application for benefits in an original claim, 
applies when a veteran has made an application to reopen a 
claim.  In this claim, the veteran has indicated that 
physicians attribute his back disorder to trauma sustained in 
service and that the trauma caused a lipoma to grow and also 
cause neurological problems.  Therefore, he must be allowed 
the opportunity to obtain a statement from his physician on 
the connection between his back disorder, lipoma and his 
service injury, if any.  

Additionally, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Court of Appeals held invalid the test applied in 
that case by the Board for determining whether new and 
material evidence had been submitted to warrant reopening of 
a claim for service connection.  Specifically, the Court of 
Appeals held that "new and material evidence" as provided 
in 38 C.F.R. § 3.156(a) (1999), as a requirement to reopen a 
finally disallowed claim, had been impermissibly defined in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) as requiring 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for a back disorder.  

A review of the record reveals that the RO determined in its 
decision of December 1993 that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a back condition.  The veteran submitted a notice of 
disagreement (NOD) to the denial in January 1994.  A 
statement of the case (SOC) was issued to the veteran in 
April 1994.  The SOC was provided to the veteran as an 
explanation of the action taken at that point in his appeal. 

In May 1996, the Board decided the issue of new and material 
evidence as it applied to the veteran's claim for a back 
disorder.  The Board, however, used language subsequently 
invalidated in Hodge.  Accordingly, as the veteran's claim is 
still in appellate status, and as he has yet to be afforded 
the right to notice, a hearing and to submit evidence 
relative to the change in law as set forth in the Court of 
Appeals' decision rendered while his claim was on appeal, see 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the appellant 
is entitled to have his claim decided by the RO solely on the 
criteria set forth in 38 C.F.R. § 3.156.  He is further 
entitled to an opportunity to notice of the Hodge decision, 
an opportunity to provide hearing testimony on his claim and 
to submit evidence relative to the change in the law.  

Additionally, in December 1993, a medical statement from the 
veteran's VA examiner, William E. Baumzweiger, M.D., 
indicated, in pertinent part, that the veteran's urinary 
retention developed as result of his back injury in service.  
He also related that the urology service believes that 
removal of the veteran's lipoma from the back could alleviate 
his bladder problems.  Since Dr. Baumzweiger connects a 
lipoma to an injury in service, the veteran's bladder 
disorder claim is inextricably intertwined with the his back 
problems and can not be decided prior to adjudication of the 
service connection for a back disorder claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Further, the veteran also claims that his service-connected 
status postoperative left tensor fascia lata release with 
trochanteric bursectomy is more severe than the current 
30 percent evaluation reflects.  A review of the record 
reveals that the veteran has been consistently rated under 
the musculoskeletal codes of Diagnostic Code (DC) 5253 and DC 
5252 since he was initially granted service connection for 
this disability by rating decision of January 1989.  However, 
it appears that his status postoperative left tensor fascia 
lata release with trochanteric bursectomy is more analogous 
to a muscle injury which involves the fascia lata. 

During the pendency of this appeal, the VA Schedule for 
Rating Disabilities for muscle injuries has been revised, 
effective July 3, 1997. See 62 Fed. Reg. 30,235 (1997).  
However, the percentage ratings assigned under the pertinent 
diagnostic codes were not changed by the revisions.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria used to evaluate muscle 
injuries since he opened his claim for an increased rating.

The RO needs to inform the veteran of the change in the law, 
provide him the new and old criteria, discuss both criteria 
and indicate which criteria is the most favorable to the 
veteran.  Therefore, the Board will remand the claim for a 
muscle group examination to avoid the possibility of 
prejudice to the claimant.

Based on the foregoing, additional assistance is required.  
Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to obtain and submit 
statements from the physicians who 
informed him that his back trauma was 
sustained in-service, and that the trauma 
caused a lipoma to grow and also cause 
neurological problems.  After obtaining 
any appropriate release of information 
forms, any treatment records that these 
physicians have indicating their 
treatment of the veteran should be 
obtained and associated with the claims 
folder.  

2.  The RO should reconsider whether the 
veteran has submitted new and material 
evidence sufficient to reopen the claim 
of entitlement to service connection for 
a back disorder under the provisions of 
38 C.F.R. § 3.156.  The veteran should be 
given notice of the Hodge decision and 
the invalidity of the Colvin test, and 
the opportunity to present hearing 
testimony and evidence relative to the 
change set forth in Hodge.  All evidence 
must be considered.  If the RO finds that 
new and material evidence has been 
submitted and reopens the claim, it 
should then determine whether the claim 
is well grounded, and then if well 
grounded proceed to the merits.  If at 
any point the decision remains adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
supplemental statement of the case, which 
sets forth the pertinent legal criteria.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.  

3.  If and only if the veteran's claim 
for service connection for a back 
disorder is reopened, found to be well-
grounded, and allowed, the RO should then 
readjudicate the inextricably intertwined 
issue of entitlement to service 
connection for a bladder dysfunction.  
The RO should inform the veteran of what 
he needs to establish a well grounded 
claim of entitlement to service 
connection for bladder dysfunction.  If 
the claim of service connection for a 
bladder dysfunction is not found to be 
well grounded or if it is denied on the 
merits, he should be notified and 
provided a supplemental statement of the 
case.  

4.  The veteran should be provided an 
orthopedic and neurologic examinations to 
determine the current nature, extent, and 
manifestations of his service-connected 
status postoperative left extensor fascia 
lata release with trochanteric 
bursectomy.  All indicated studies, 
should be performed.  The examiners 
should be asked to review the claims 
folder and a copy of this remand, examine 
the veteran, and provide opinions 
material to the rating criteria.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact should be so 
stated.  The report of the examination 
should be typed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6. The RO should then readjudicate the 
claim of entitlement to an increased 
evaluation for postoperative residuals of 
a left extensor fascia lata release with 
trochanteric bursectomy, in light of all 
pertinent evidence, to include the 
medical evidence obtained on additional 
development, if any.  

7. If any determination remains 
unfavorable to the veteran, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case.  They should then be 
provided an opportunity to respond before 
the case is returned to the Board for 
further appellate review.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
matter.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


